Citation Nr: 0914469	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals, status-
post fibroid surgery.

2.  Entitlement to service connection for anxiety, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for leg pain, to 
include as due as a qualifying chronic disability under 
38 C.F.R. § 3.317.to undiagnosed illness.

4.  Entitlement to service connection for hypertension, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for migraine headaches, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

6.  Entitlement to service connection for chronic bronchitis, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

7.  Entitlement to an initial evaluation in excess of 10 
percent for a skin disability, diagnosed as herpes zoster, 
angiodema, urticaria, and shingles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTROD UCTION

The Veteran had active service from February 1979 to July 
1993, with service in Southwest Asia from September 1990 to 
April 1991.  The Veteran also had active service in the Army 
Reserves from September 2001 to January 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 2005 and July 2006 by 
a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified by videoconference at a hearing held in 
January 2009 before the undersigned Acting Veterans Law Judge 
(AVLJ).  Following the hearing, she submitted additional 
evidence that was accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in the adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Associated with the Veteran's claims file is a VA memorandum 
dated April 2005 in which the Veteran was notified that her 
service treatment records (STRs) were unavailable for review.  
The author of the memorandum stated that VA contacted the 
Veteran and requested that she provide any STRs in her 
possession.  VA also purportedly contacted the "RMC" about 
the Veteran's STRs and received a "negative" reply.  

However, the Board notes that there are various STRs 
contained in the Veteran's claims file for the period 1981 to 
1998.  The inclusion of these records suggests that all 
efforts to obtain the Veteran's STRs have not been exhausted.  
Moreover, the Board notes that there was only a cursory 
attempt made to (1) obtain complete copies of the Veteran's 
STRs from her period of reserve service; and (2) no attempt 
to obtain a complete copy of her service personnel records 
(SPRs) for any periods of service.      

Thus, the RO should also contact the appropriate service 
department and/or Federal agency and again request complete 
copies of the Veteran's service treatment records, including 
any records from her period of reserve service, as well as 
complete copies of her service personnel records.  Any 
records obtained should be associated with the Veteran's 
claims file and if no such records exist, a notation should 
be included in the claims file indicating as such.   

I.  Fibroids

The Veteran was diagnosed as having fibroids in February 2003 
while on active duty and she subsequently underwent a 
surgical procedure that same month to have them removed.  The 
Veteran testified in January 2009 that she received ongoing 
gynecological treatment at "Cavits" and from  "Dr. Taylor" 
and "Dr. Johnson" following a recurrence of the fibroids.  
The Veteran also stated that she was going to have surgery at 
an Atlanta, Georgia VA medical facility to remove additional 
fibroids.  The Board notes that none of these records are 
contained in the claims file.  Accordingly, the RO should 
contact the Veteran and request that she identify any and all 
VA and non-VA sources of treatment for her claimed 
gynecological condition.  She should also provide, or 
authorize VA to obtain, any pertinent records identified.  
Any records obtained should then be associated with the 
claims file.  

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § 
C.F.R. § 3.159.  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  After the above 
development is completed, the RO should schedule the Veteran 
for a VA examination to determine the nature and etiology of 
her gynecological disorder, residuals thereof, and the 
relationship to service, if any.   

II.  Anxiety

A careful review of the Veteran's claims file is negative for 
treatment of anxiety.  The Veteran was, however, afforded a 
VA psychiatric examination in June 2006.  The Veteran 
described stressful events that she allegedly witnessed while 
serving in Southwest Asia.  The examiner, based at least in 
part on these claimed in-service events, diagnosed the 
Veteran as having depressive disorder, not otherwise 
specified.  The examiner also sought to rule out 
posttraumatic stress disorder (PTSD).  In light of this 
information, the RO should schedule the Veteran for a VA 
psychiatric examination to assess the nature and etiology of 
any and all psychiatric disabilities and their relationship 
to service, if any.  See Green.

III.  Leg Pain

The Veteran indicated in March 2006 that she sustained a 
right knee injury in service.  She denied any other trauma or 
injury at that time.

The Veteran further testified in January 2009 that she 
experienced leg pain and swelling secondary to her service-
connected urticaria.  The Board notes that the Veteran had 
not raised the issue of secondary service connection until 
that time.  Thus, the RO should provide the Veteran with 
complete notice pursuant to the Veterans Claims Assistance 
Act (VCAA) of the information and evidence needed to 
substantiate the claim on a secondary basis.  To date, there 
is no evidence of a currently diagnosed leg disability and 
pain alone is not a condition for which service connection 
can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), vacated in part and remanded on other 
grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

However, in light of the fact that the Veteran's STRs are 
possibly missing and VA's heightened duty to  discuss the 
evidence of record and supply well-reasoned bases for its 
decision in such circumstances, the Veteran should be 
afforded a VA examination to determine whether she currently 
has a leg disability and if so, whether the leg disability is 
related to service or a service-connected disability.  See 
Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); Green.

IV.  Hypertension, Migraines, and Bronchitis

The earliest evidence of record diagnosing the Veteran with 
hypertension is dated September 1998.  Evidence of record, 
however, also raised the possibility that the Veteran's 
hypertension existed prior to her period of reserve service 
and was not aggravated by the reserve service.  See November 
2002 Referral for Civilian Medical Care; May 2005 rating 
decision.  The Veteran was also afforded a Persian Gulf 
Registry Examination in April 2006.  At that time, the 
Veteran indicated that she was diagnosed as having 
hypertension in April 1991 following a physical examination 
at Fort Benning, Georgia after returning from Southwest Asia.  

The Board also notes that the Veteran's treatment for 
migraine headaches and chronic bronchitis were well-
documented in the claims folder.  In light of this 
information, the Veteran should be afforded a VA examination 
to assess the nature and etiology of her hypertension, 
migraine headaches, and chronic bronchitis.  Green.

V.  Skin Disability

Finally, the Veteran was granted service connection for a 
skin disability, diagnosed as herpes zoster, angiodema, 
urticaria, and shingles in July 2006.  The RO evaluated the 
Veteran's skin disability as 10 percent disabling, effective 
January 14, 2004.  The Veteran subsequently submitted a 
statement to VA dated October 2006 in which he indicated 
"[o]n this date I wish to file a Notice of Disagreement as 
it pertains to your decision dated July 18, 2006 concerning 
all issues that were decided on."  The RO also issued a 
subsequent rating decision in April 2008 in which it 
continued the Veteran's 10 percent evaluation for his 
service-connected skin disability.  

However, the record does not reflect that the Veteran was 
issued a statement of the case (SOC).  Thus, the RO should 
provide the Veteran an SOC that addresses the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for a  skin disability.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from April 17, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case to the Veteran and his representative 
addressing the issue of  entitlement to an 
initial evaluation in excess of 10 percent 
for a skin disability.  The Veteran and 
her representative should be notified of 
the time limit within which a substantive 
appeal must be filed in order to perfect 
an appeal on the issue to secure appellate 
review by this Board.

2.  The RO should also provide complete 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act (VCAA) of 
the information and evidence necessary to 
substantiate a claim of entitlement to 
service connection for leg pain, to 
include as secondary to service-connected 
urticaria.

3.  The RO should also contact the Veteran 
and request that she identify all VA and 
non-VA sources of treatment for her 
claimed gynecological disorder.  In 
addition, the RO should request that the 
Veteran provide, or authorize VA to obtain 
treatment records from "Cavits," "Dr. 
Taylor," "Dr. Johnson," and a VA medical 
facility in Atlanta, Georgia.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran, provided that the Veteran 
completes the required authorization 
forms.

4.  The RO should contact the appropriate 
service department and/or Federal agency 
and request complete copies of any and all 
service treatment records, including any 
records pertaining to her active duty 
period and her period of reserve service.  
The RO should also request complete copies 
of the Veteran's service personnel 
records.

5.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
since April 2008.  

6.  After the above development is 
completed, the Veteran should be afforded 
a VA gynecological examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

Specifically, the examiner is asked to 
express an opinion as to whether the 
Veteran's fibroids (or residuals thereof) 
are at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's military service, and 
particularly to her service in Southwest 
Asia.  The examiner must provide a 
complete rationale for any stated opinion.

7.  The Veteran should also be afforded a 
VA psychiatric examination to ascertain 
the nature of all psychiatric disabilities 
and proper diagnoses thereof as set forth 
in the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-
IV).  The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the Veteran's 
currently diagnosed depressive disorder 
(or any other diagnosed psychiatric 
disability) is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to her military service, and 
particularly to her service in Southwest 
Asia.  In doing so, the examiner must 
discuss the Veteran's report of whether 
she had symptoms since service.  The 
examiner must provide a complete rationale 
for any stated opinion.

8.  The Veteran should also be afforded a 
VA orthopedic examination to ascertain the 
nature and etiology of the claimed leg 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's leg 
symptoms are attributable to a known 
clinical diagnosis.  If so, the examiner 
is also asked to express an opinion as to 
whether the diagnosed leg disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's military service, and 
particularly to her service in Southwest 
Asia.  In the alternative, the examiner is 
asked to express an opinion as to whether 
the leg disability is caused or aggravated 
by the Veteran's service-connected 
urticaria.  The examiner must provide a 
complete rationale for any stated opinion.

9.  The Veteran should also be scheduled 
for a VA examination to ascertain the 
nature and etiology of her currently 
diagnosed hypertension.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to express an 
opinion as to when the Veteran's 
hypertension was first manifested (i.e., 
prior to service, in service, or after 
service).  If the examiner determines that 
the Veteran's hypertension undebatably 
preexisted service, the examiner is asked 
to indicate state the likelihood that the 
condition was aggravated by or as a 
consequence of service.  The examiner must 
provide a complete rationale any stated 
opinion.  

If the Veteran's hypertension did not 
preexist service, the examiner is asked to 
express an opinion as to whether the 
Veteran's hypertension is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to her military 
service, and particularly to her service 
in Southwest Asia.  The examiner is also 
asked to indicate whether there is 
evidence of hypertension within one year 
after discharge from service.

10.  The Veteran should also be afforded 
an appropriate VA examination to ascertain 
the nature and etiology of her migraine 
headaches.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's currently 
diagnosed headaches are at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service, and particularly to her 
service in Southwest Asia.  In doing so, 
the examiner must discuss the Veteran's 
report of whether she had symptoms since 
service.  The examiner must provide a 
complete rationale for any stated opinion.

11.  The Veteran should also be afforded a 
VA respiratory examination to ascertain 
the nature and etiology of any respiratory 
problems found to be present.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's currently 
diagnosed chronic bronchitis is least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service, and particularly to her 
service in Southwest Asia.  The examiner 
must also state whether any other 
diagnosed respiratory condition is related 
to or had its onset in service.  The 
examiner must also state whether the 
Veteran's respiratory complaints can be 
attributed to a known clinical diagnosis.  
The examiner must provide a complete 
rationale for any stated opinion.

12.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and her representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

